DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Office Action is in response to the Remarks filed on 11/27/2020.  Claim(s) 1-3, 5 & 7-14 are presently pending and are presented for examination.  The Remarks noted the lack of a rejection for Claim 6 in the Non-Final mailed 08/26/2020.  The Applicant responded by amending the independent Claims 1, 13 & 14 with the claimed subject matter of Claim 6 and Claim 6 is now cancelled.  As a result, the Examiner is issuing a second Non-Final to address all the claimed subject matter.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7 & 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaki (U.S. Patent Application 2013/0030296 A1).
Claim 1 & 13-14:   Miyaki teaches:
an ultrasound observation apparatus (Abstract) comprising
a computer configured to calculate a plurality of frequency spectra by analyzing a frequency of a signal generated based on an echo signal acquired by converting an ultrasound echo into an electric signal, the ultrasound echo being obtained by irradiating an observation target with an ultrasound wave and receiving the ultrasound wave reflected from the observation target (Para 0036 and Figure 1, Element 42) 
approximate each of the plurality of frequency spectra by a linear expression  [approximates the frequency spectrum with a linear expression through regression analysis to extract pre-correction feature data characterizing the linear expression] (Para 0037-0038 and Figure 1, Element 431)
calculate, as features of the plurality of frequency spectra, one or more of an intercept of the linear expression, a slope of the linear expression and a mid-band fit that is a value of the linear expression in an intermediate frequency of a frequency band of each of the plurality of frequency spectra, the features including one of the slope and the mid-band fit  [approximates the frequency spectrum with a linear expression through regression analysis to extract pre-correction feature data characterizing the linear expression] (Para 0037-0038 and Figure 1, Element 431)  (Para 0038-0039 and 0063)
perform an attenuation correction for excluding an influence of attenuation of the ultrasound wave, on each of the features of the plurality of frequency spectra using each of at least three attenuation rate candidate values giving different attenuation characteristics in propagating the ultrasound wave through the observation target, thereby calculating corrected features of the plurality of frequency spectra (Para 0037-0040 and Figure 1, Element 432) 
calculate a statistical dispersion of the corrected features for each of the at least three attenuation rate candidate values [weighted values] (Para 0104 and Figure 1, Element 44) based on the slope if the slope is calculated as the features
calculate a statistical dispersion of the corrected features for each of the at least three attenuation rate candidate values [weighted values] (Para 0104 and Figure 1, Element 44) based on the mid-band fit if the mid-band fit is calculated as the features
generate a quadratic function  ([w'a2+ w'b2+ w'c2]1/2] based on the statistical dispersion [standard deviation difference] (Para 0104-0105)
set one of the at least three attenuation rate candidate values which gives a minimum [minimum in terms of the value] statistical dispersion in the quadratic function, as an optimal attenuation rate )Para 0104-0105); and 
generate feature image data based on the corrected features calculated using the optimal attenuation rate set by the optimal attenuation rate set (Figure 1, Element 52 & 53 and Para 0044).
Claim 2:  Miyaki teaches wherein the computer (Figure 1, Element 9) is configured to cause a display (Figure 1, Element 7) capable to display the corrected features based on the optimal attenuation rate in association with visual information together with an ultrasound image generated from the echo signal.
Claim 3:  Miyaki teaches wherein the computer is configured to set the optimal attenuation rate by using data of a dynamic range wider than a dynamic range at the time of displaying a feature image [the data step width D may be set to be greater than the data step width which is used by the B-mode image data generator] (Para 0067).
Claim 5:  Miyaki teaches wherein the computer is configured to approximate a part of a frequency band of each of the plurality of frequency spectra by a linear expression to calculate the features (Para 0038-0039 and 0063).
Claim 7:  Miyaki teaches wherein the computer is configured to set the optimal attenuation rate for all frames of an ultrasound image generated from the echo signal [the data step  width D is made equal to a data step width which is used in generating B-mode image data by the B-mode image data generator] (Para 0067).
Claim 8:  Miyaki teaches wherein the computer is configured to set the optimal attenuation rate for every predetermined number of fames larger than one frame of an ultrasound image generated from the echo signal and calculate the corrected features of each of the plurality of frequency spectra for a frame for which the optimal attenuation rate is not set, by using the optimal attenuation rate that is set last before the frame [previously extracted](Para 0150).
Claim 9:  Miyaki teaches wherein the computer is configured to calculate optimal attenuation rate correspondence values corresponding to the optimal attenuation rate for all frames of an ultrasound image generated from the echo signal and set the optimal attenuation rate correspondence values calculated for a predetermined number of frames larger than one frame [use a plurality of feature amount images through switching] (Para 0105).Claim 10:  Miyaki teaches wherein the feature image data contains information on the optimal attenuation rate (Figure 1, Element 52 & 53).Claim 11:  Miyaki teaches wherein the computer is configured to cause a display to display a feature image corresponding to the feature image data (Figure 1, Element 52, 53 & 7).Claim 12:  Miyaki teaches wherein the computer is configured to receive (Figure 1, Element 6) an input for setting a target area (Para 0034) for which the plurality of frequency spectra is calculated and calculate the plurality of frequency spectra based on the ultrasound echo reflected from the target area (Figure 1, Element 42).

Response to Arguments
Applicant’s arguments, see Page 9, filed 11/27/2020, with respect to the Specification Objection have been fully considered and are persuasive.  The Objection of the Specification has been withdrawn. 
Applicant’s arguments, see Page 9, filed 11/27/2020, with respect to the rejection(s) of claim(s) 1-5, 7 and 10-14 under 35 U.S.C. § 102(a)(1) have been fully considered.  A new rejection is now pending to address the missing Claim 6 from the Non-Final mailed 08/26/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793  
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793